FILE COPY




                                 COURT OF APPEALS
                                   SECOND DISTRICT           OF      TEXAS
CHIEF JUSTICE                                                                   CLERK
 TERRIE LIVINGSTON                  TIM CURRY CRIMINAL JUSTICE CENTER             DEBRA SPISAK
                                         401 W. BELKNAP, SUITE 9000
JUSTICES                               FORT WORTH, TEXAS 76196-0211             CHIEF STAFF ATTORNEY
  LEE ANN DAUPHINOT                                                              LISA M. WEST
  ANNE GARDNER                               TEL: (817) 884-1900
  SUE WALKER                                                                    GENERAL COUNSEL
  BILL MEIER                                FAX: (817) 884-1932                  CLARISSA HODGES
  LEE GABRIEL
  BONNIE SUDDERTH                          www.txcourts.gov/2ndcoa



                                           April 1, 2015

    Debra A. Windsor                                   Kimberley S. Campbell
    Assistant District Attorney                        Factor & Campbell
    401 W. Belknap St.                                 5719 Airport Frwy
    Fort Worth, TX 76102-1913                          Fort Worth, TX 76117
    * DELIVERED VIA E-MAIL *                           * DELIVERED VIA E-MAIL *

    RE:          Court of Appeals Number: 02-14-00187-CR
                                          02-14-00188-CR
                 Trial Court Case Number: 1327054D
                                          1327055D

    Style:       Kendell Najee Simington
                 v.
                 The State of Texas
    no
          Please take note that no oral argument was requested by either party in
    the above case and the case will be submitted without oral argument on
    Wednesday, April 22, 2015, before a panel consisting of Justice Walker, Justice
    Meier, and Justice Sudderth. This panel is subject to change by the court. See
    Tex. R. App. P. 39.8.

                                                          Respectfully yours,

                                                          DEBRA SPISAK, CLERK


                                                          By: Shoshanna Cordova, Deputy
                                                          Clerk